Disney, J., dissenting: The majority opinion states the conclusion that the costs of maintaining the child while in Arizona were expenses incurred primarily for and essential to the care of the child. The cost of education is denied deduction. If it is the intent of this opinion to allow deduction, under the term “medical care” as defined in section 23 (x), of personal living expenses, in the face of the provisions of section 24 (a) (1), the concept, in my opinion, is erroneous. Though the language of section 23 (x) is broad, it does not in my view permit the deduction of living expenses, merely because the individual finds living in one locality more beneficial to health than in another. As I see it, unless the expense is in addition to living expense, it may not be allowed. I would not bar expenses of maintenance in a hospital or sanitarium, staying in which is necessary for “medical care,” but where such residence in hospital or sanitarium is not necessary, living expenses are, I think, not within the purview of the statute, where paid not for medical care, but merely to reside in a salubrious climate, where the individual’s health is in general found to be improved. Of course, medical care or treatment reasonably includes the expenses of nursing and if, in the case of a small child such as here involved, such care was necessary because of inability of parents to be with the child, that expense should be allowed; so that if it had been shown that the Arizona Sunshine School furnished such care to the petitioner’s child, and that it was essentially care of health, I would allow the cost. But the recited facts merely show that the child attended a school, in a climate beneficial to her health, without any indication that such school attendance as such was of benefit to the child’s health. In my view, therefore, the school expense should he allowed only to the extent that the school substituted for or furnished facilities reasonably within the ordinary connotation of “medical care.” It may be that, because of the child being only five years old, the school did substitute the care which a nurse or attendant might have furnished. But the allowance of deduction appears not to be based on that ground, but upon the more general idea that maintaining the child in Arizona is, because of her condition of health, within section 23 (x). Such view leads toward allowance of deductions for mere living expense, never, in my opinion, intended by Congress. Section 24 (a) (1) excepts from nondeductible personal living expenses “extraordinary medical expenses deductible under section 23 (x).” This indicates to me that no substitute for ordinary living expenses should be allowed, unless they actually furnish direct medical care, such as hospital maintenance, and that expense of merely living where health is bettered, or attending school there, is not within the ambit of permissible deduction. I therefore dissent. Turner and Hill, JJ., agree with this dissent.